Action for injunction to restrain defendant society and its officers from carrying out or putting into effect certain resolutions, modifications and amendments to the constitution and by-laws, alleged to have been passed illegally at a special meeting of the society, and to have said resolutions and amendments declared null and void. Judgment entered on findings dismissing the complaint unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ.